PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MANSOUR-AWAD et al.
Application No. 16/456,532
Filed: 28 Jun 2019
For: COMPOSITIONS AND METHODS FOR TREATING TRICHOMONAS
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed 15 July 2021, which is being treated under the unintentional provisions of 37 CFR 1.137(a)1,   to revive the above-identified design application.  

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of 30 October 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extensions of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is 02 February 2021.  A Notice of Abandonment was mailed 14 July 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1000, and the submission required by 37 CFR 1.114;
(2) the petition fee of $1050; and 
(3) a statement of unintentional delay.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Curtis Wadsworth,  appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272- 6735. All other inquiries should be directed to the Technology Center at (571) 272-1600. 

This application is being referred to Technology Center AU 1623 for processing of the RCE and the submission in accordance with 37 CFR 1.114.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).